Case 1:20-cv-05311-JSR Document 16-1 Filed 07/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

TAX DIVAS, LLC and WILLIAMS AND J Case No. 1:20-cv-05311
BOOKKEEPING, individually and on behalf of all
others similarly situated,

Plaintiffs, AFFIDAVIT OF ANDREW J.
SPADAFORA IN SUPPORT OF
MOTION TO ADMIT COUNSEL
PRO HAC VICE

Vv.

J.P. MORGAN CHASE BANK and CITIBANK,
N.A,,

Defendants.

 

 

ANDREW J, SPADAFORA, being duly sworn, hereby deposes and says as follows:

1, TI am an associate with the law firm of Mayer Brown LLP.

2, I submit this affidavit in support of my motion for admission to practice pro hac
vice in the above-captioned matter.

3. As shown in the Certificate of Good Standing annexed hereto, I am a member in
good standing of the Bar of the State of Illinois.

4. There are no pending disciplinary proceedings against me in any State or Federal
court, nor have there ever been any such proceedings brought against me in any jurisdiction in
which I am licensed.

5. I have not been convicted of a felony.

6. I have not been censured, suspended, disbarred or denied admission or
readmission by any court.

7. Wherefore your affiant respectfully submits that he be permitted to appear as

counsel and advocate pro hac vice in this one case for defendant Citibank, N.A.

Dated: July 16, 2020
Case 1:20-cv-05311-JSR Document 16-1 Filed 07/16/20 Page 2 of 2

Respectfully submitted,

By: A ipots, yehafor_—

Andrew J. Spadafora{)
MAYER BROWN LLP

71 S. Wacker Drive

Chicago, IL 60606

Telephone: 312-701-7743
Facsimile: 312-706-8380
aspadafora@mayerbrown.com

Counsel for Defendant Citibank, N.A.

CITY OF CHICAGO )
SS:

Vy a

STATE OF ILLINOIS

Subscribed and sworn to before me
this /Lth day of July, 2020.

 
 
 
  

 
  
 

OFFICIAL SEAL
PATRICIA B. STONE

Notary Public - State of Illinois

My Commission Expires 12/12/2020

Notary Public

 
 

 

  

My Commission Expires: Id [ af aO AOD
